


Exhibit 10.55

 

SECOND AMENDMENT TO OPERATOR’S CONTRACT

 

THIS SECOND AMENDMENT TO OPERATOR’S CONTRACT (the “Amendment”) is made this
30th day of June, 2004, by and between ISLE OF CAPRI BETTENDORF, L.C., an Iowa
limited liability company (hereinafter referred to as the “Operator”) and SCOTT
COUNTY REGIONAL AUTHORITY, an Iowa not-for-profit corporation (“SCRA”).

 

WHEREAS, Operator and SCRA have entered into an Operator’s Contract dated
August 11, 1994 as amended (the “Operator’s Contract”); and

 

WHEREAS, the parties desire to amend the Operator’s Contract as provided herein.

 

NOW, THEREFORE, it is agreed as follows:

 

1.                                      Paragraph 4 of the Operator’s Contract
is hereby amended to read in its entirety as follows:

 

“4.                                This Contract shall run until the conclusion
of SCRA’s obligations under the Bettendorf Conference Center Support Agreement
attached as Exhibit “A”. It is agreed that this Contract shall terminate on the
expiration of the license year following such conclusion of SCRA’s obligations
provided, however, that so long as Operator has substantially complied with the
IRGC rules, (and the SCRA’s gaming license is renewed), Operator is hereby
granted the right to renew this Contract for succeeding one year periods, the
last of which shall terminate on the last date for licensed gaming as approved
by Scott County voters pursuant to Chapter 99F of the Iowa Code. Operator agrees
to guarantee SCRA’s payment obligations as set forth on Exhibit “A”.”

 

2.                                      In all other respects the parties hereto
ratify and confirm the Operator’s Contract.

 

--------------------------------------------------------------------------------


 

3.                                      This Amendment is expressly subject to
approval by the Iowa Racing and Gaming Commission and will be effective on
August 1, 2004. Operator further agrees to pay all legal and accounting expenses
of SCRA related to the negotiation, preparation and approval of the Amendment.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized representatives as of the day and year first
above written.

 

 

 

SCOTT COUNTY REGIONAL AUTHORITY

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

 

 

Its President

 

 

 

By

/s/ Steve Hershberger

 

 

 

 

 

Its Secretary

 

 

 

 

 

ISLE OF CAPRI BETTENDORF, L.C.

 

 

 

 

 

By

/s/ Bernard Goldstein (Chairman)

 

 

 

 

Title:  Manager

 

2

--------------------------------------------------------------------------------
